Order entered December 4, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00918-CV

                                 TE LUN WANG, Appellant

                                              V.

                            XIANGYU CAO, ET AL., Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-04995-2017

                                          ORDER
       Before the Court is the December 2, 2019 request of Cindy Bardwell, Official Court

Reporter for the 429th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to December 12, 2019.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms. Bardwell; Ms.

LaTresta Ginyard; Ms. Young-Martinez; and all parties.

                                                     /s/   KEN MOLBERG
                                                           JUSTICE